DETAILED ACTION
This Office action is in response to an RCE submitted on January 5, 2022.
Claims 1, 21-22, 24-25, 30, 34, 40-41, 43-48, and 50-53 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on January 5, 2022 has been entered.

Response to Arguments
Applicant’s arguments, see pg. 7, filed April 6, 2021, with respect to prior art rejection of claims 1, 21-25, 30, 34, and 40-51 have been fully considered and are persuasive.  The prior art rejection of claims 1, 21-25, 30, 34, and 40-51 has been withdrawn. 

Allowable Subject Matter
Claims 1, 21-22, 24-25, 30, 34, 40-41, 43-48, and 50-53 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the claim is allowable over the prior arts since none of the prior art references taken individually or in combination particularly suggests, discloses or renders obvious the following italic limitations:
A wireless transmit/receive unit (WTRU) comprising a receiver, a transmitter, and a processor, wherein: 
the receiver is configured while in a first radio resource control (RRC) state to: 
receive, from a network entity, (i) an indication to the WTRU to transition to a second radio resource control (RRC) state and (ii) an indication of one or more logical channels (LCHs) and/or one or more radio bearers that are available for uplink (UL) transmission while the WTRU is in the second RRC state; 
the processor is configured to: 
transition the WTRU from the first RRC state to the second RRC state; and 
the transmitter is configured to transmit UL data: on condition that the UL data associated with the indicated one or more LCHs becomes available for transmission and a portion of the UL data satisfies the one or more criteria for transmission while the WTRU is in the second RRC state, transmit the portion of the UL data, the identity of the WTRU, and an RRC message to request the WTRU to be set to the first RRC state.
Chen et al. (US 2014/0022978 A1) discloses a terminal receiving a reconfiguration message including a target state of the RRC state transition designated for the terminal and corresponding radio bearer information and/or transport channel information and/or physical 
Pelletier et al. (WO 2015/085273 A1) discloses that one or more criteria must be met for a WTRU to operate on a secondary layer (see ¶ 133). Pelletier et al. also discloses that when uplink data arrives for a service mapped to the secondary layer, a WTRU transmits presence notification (see ¶¶ 230, 233-34).
However, the prior arts of record do not disclose, alone or in combination, the transmitter is configured to transmit UL data: on condition that the UL data associated with the indicated one or more LCHs becomes available for transmission and a portion of the UL data satisfies the one or more criteria for transmission while the WTRU is in the second RRC state, transmit the portion of the UL data, the identity of the WTRU, and an RRC message to request the WTRU to be set to the first RRC state.
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 21-22, 24-25, 40-41, 43-46, and 52 are also allowed since they are depended upon allowed base claims as set forth above.
Regarding claims 30, 34, 47-48, 50-51, and 53, please see above explanation for reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hoon J Chung/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
Hoon James Chung
Primary Examiner
Art Unit 2474